*185
ORDER

PER CURIAM.
Commerce Bank appeals from a trial court judgment finding against Commerce Bank and in favor of First State Bank and Trust Company, Inc. for negligent misrepresentation and in favor of Addco, Inc. as an owner and holder in due course. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence, it is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).